Citation Nr: 1802707	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from July 1966 to July 1970. The Veteran died in April 2007. The Appellant is seeking recognition as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Houston, Texas Regional Office (RO).

In July 2012, the Appellant testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the Appellant toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the record.  

In August 2012, the Board remanded the appeal to the RO for additional action. There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998).  
    

FINDING OF FACT

The Appellant and the Veteran did not continuously cohabitate from the date of marriage to the date of the Veteran's death. 



CONCLUSION OF LAW

The criteria to establish entitlement to recognition as the surviving spouse of the Veteran have not been met. 38 U.S.C. §§ 101, 103, 1310, 1521, 1541 (2012); 38 C.F.R. §§ 3.1(j), 3.50(a), 3.52, 3.205 (2017).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA issued an August 2007 notice to the Appellant which informed her of the evidence generally needed to support her claim; what actions she needed to undertake; and how VA would assist her in developing her claim. The August 2007 notice was issued to the Appellant prior to the December 2007 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II. Analysis

VA regulations define "spouse" as a person of the opposite sex whose marriage to the Veteran is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. §§ 3.1(j), 3.50(a). 

Except as provided in 38 C.F.R. § 3.52, "surviving spouse" is defined as a person of the opposite sex: (1) whose marriage to the Veteran was valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C. § 101; 38 C.F.R. § 3.50(b). 

To establish proof of a common law marriage, the supporting evidence should include affidavits, or certified statements of one or both of the parties to the marriage, if living, setting forth all the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the repudiated relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived. 38 C.F.R. § 3.205(a)(6). 

A. LOUISIANA 

Louisiana state law does not recognize common law marriage. In Louisiana, both parties are required to participate and to be physically present at a marriage ceremony for a marriage to be valid. La. Civ. Code Ann. art. 91 (2017). However, where an attempted marriage is invalid by reason of a "legal impediment," the marriage will be deemed valid if: (a) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; (b) the claimant entered into the marriage without knowledge of this impediment; (c) the claimant cohabitated with the Veteran continuously from the date of marriage to the date of his or her death as outlined in 38 C.F.R. § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death. 38 U.S.C. § 103; 38 C.F.R. § 3.52.

VA's Office of General Counsel has interpreted the term "legal impediment" under the above regulation to include a jurisdiction's nonrecognition of common law marriage. VAOPGCPREC 58-91 (July 17, 1991). The U.S. Court of Appeals for Veterans Claims held that where there is an impediment to entering into a common law marriage, if the Appellant was unaware of the impediment, then an otherwise invalid common law marriage could be deemed valid. Colon v. Brown, 9 Vet. App. 104, 107-08 (1996); see also Lamour v. Peake, 544 F.3d 1317 (Fed. Cir. 2008).  

Where a surviving spouse submitted proof of marriage in accordance with 38 C.F.R. § 3.205(a) and meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of the fact. 38 C.F.R. § 3.205(c). 

As indicated by a December 2006 birth certificate, the Veteran and Appellant had a daughter. The Appellant's testimony in her June 2012 Board hearing indicates that she entered into the purported marriage unaware that Louisiana does not recognize common law marriage. The evidence also does not indicate a claim filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death. 

However, the evidence does not indicate that the Appellant cohabitated with the Veteran continuously from the date of marriage to the date of his death.

In October 2006, the Veteran filed a VA 21-526 Application for Pension. The Veteran indicated his marital status as divorced and did not notate the Appellant's name in the application. 

In an October 2006 Louisiana State University Health Sciences Center medical report, the Appellant was listed as the Veteran's "wife" with residence at the same address in Lake Charles, Louisiana However, in December 2006, the Veteran submitted another VA 21-526 Application for Pension. The Veteran again listed his marital status as divorced and did not mention the Appellant in the application.

In a January 2007 Application for Supplemental Security Income, the Veteran listed his marital status as divorced. The Veteran also reported that he lived with his father at a residence in Lake Charles, Louisiana.

In January 2007, the Veteran submitted a VA Form 21-527. The Veteran listed his current marital status as divorced. The Veteran also listed his newly-born daughter as living with the Appellant at her residence in Marrero, Louisiana. 

In a January 2007 VA Form 21-686c, the Veteran again listed his daughter as living with the Appellant at her residence in Marrero, Louisiana. The Veteran also listed his current address in Houston, Texas.

In April 2007, the Veteran died in a VA hospital in Houston, Texas. The Veteran's death certificate listed his address in Lake Charles, Louisiana and his marital status as divorced. The Appellant was not listed as a surviving spouse. 

In July 2007, the Appellant submitted a VA Form 21-534 Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse (DIC). The Appellant listed an address in Katy, Texas - approximately three months after the Veteran's death. The Appellant also reported that she married the Veteran in 1992 in Lake Charles, Louisiana. This statement is of low probative value because it contradicts the Appellant's testimony at her June 2012 Board hearing where she testified that the Veteran proposed to her in 2002. The Appellant further stated that she lived with the Veteran continuously from the date of marriage to the date of his death. 

Several statements from the Appellant's friends assert that the Veteran and Appellant have continuously cohabitated since 1998. However, these  statements contradict the Appellant's assertion in her July 2007 DIC application that she and the Veteran married in 1992 and have been continuously cohabitating since the date of marriage until the Veteran's death. Therefore, the Appellant's assertion and the lay statements are of low probative value. 

In her June 2012 Board hearing, the Appellant testified that although she lived continuously with the Veteran since 1998 until the Veteran's death, they lived in separate residences. The Appellant also testified that she and the Veteran shared no bank accounts or credit cards, nor did the Veteran name the Appellant on his life insurance policy as a beneficiary.

In an October 2015 statement, the Veteran's sister indicated that the Veteran and Appellant had a long-term relationship but never resided together. The Veteran's sister further indicated that the Appellant lived in her own residence in Marrero, Louisiana and that the Veteran and Appellant would spend some holidays, weekends and vacations together. 

A preponderance of the evidence is against a finding that the Veteran and Appellant continuously cohabitated from the date of their purported marriage until the date of the Veteran's death. The VA and Social Security forms the Veteran submitted before his death do not mention the Appellant as residing with the Veteran. In addition, merely three months after the Veteran's death, the Appellant listed a residence in Texas. The Appellant has different assertions as to when she and the Veteran began living together - her July 2007 DIC application indicates they were married and began living together in 1992 but she testified in June 2012 that she and the Veteran have lived together since 1998. Moreover, in an October 2015 statement, the Veteran's sister indicated that the Appellant never lived with the Veteran; rather, the Appellant lived in her own residence in Marrero, Louisiana. Therefore, recognition as the surviving spouse of the Veteran is not warranted and the claim is denied.          

B. TEXAS

Texas state law provides that an "informal marriage" of a man and woman may be proved by evidence that: (1) a declaration of their marriage has been signed as provided by this subchapter; or (2) the man and woman agreed to be married and after the agreement they lived together in Texas as husband and wife and there represented to others that they were married. Tex. Fam. Code Ann. § 2.401(a)  (West 2017).    

The evidence does not show that the Veteran and Appellant signed a declaration of their marriage in Texas. 

The evidence does show that the Veteran and Appellant agreed to be married and likely represented to others that they were married. In her July 2012 Board hearing, the Appellant testified that the Veteran proposed to her in 2002. In an October 2015 statement, the Veteran's sister indicated that the Veteran proposed to the Appellant and listed the Appellant in the Veteran's 2007 obituary as his fiancé. Several  statements from the Appellant's friends indicate that the Veteran and Appellant represented to others that they were married. However, in an October 2015 statement, the Veteran's sister indicated otherwise. 

The evidence does not show that the Veteran and Appellant lived together in Texas as husband and wife. In her July 2012 Board hearing, the Appellant testified that she and the Veteran lived together from 1998 until the Veteran's death. The Appellant also testified that although she introduced the Veteran as her husband, they lived in two separate residences. These are contradictory statements from the Appellant and are of low probative value. The Appellant also testified that along with their daughter, they lived with the Veteran in the [REDACTED] in Houston, Texas. However, the Board notes that the [REDACTED] is an organization providing temporary living quarters, akin to a hotel, for family members of hospitalized Veterans. The VA treatment record indicates that the Appellant and their daughter were to reside in the [REDACTED] for approximately eleven days during the Veteran's hospitalization. Moreover, the VA treatment record indicates that the Appellant and her daughter likely resided in the [REDACTED] for approximately one day because their stay was authorized on the day before the Veteran died.   

A preponderance of the evidence is against a finding that the Veteran and Appellant had an "informal marriage" under Texas state law because they did not live together as husband and wife, nor did they continuously cohabitate from the date of the purported marriage to the date of the Veteran's death. The Appellant testified that she and the Veteran lived in two separate residences. Although the Appellant testified that she "lived" with the Veteran in the [REDACTED], an April 2007 VA treatment record indicates that period of residency was one day. Therefore, recognition as the surviving spouse of the Veteran is not warranted and the claim is denied.         

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to recognition as the surviving spouse of the Veteran is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


